COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-166-CR


JAMES EDW ARD STEPHENS                                                   APPELLANT

                                            V.

THE STATE OF TEXAS                                                             STATE

                                        ------------

           FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Pursuant to a plea bargain, Appellant James Edward Stephens pleaded guilty

to aggravated assault on a public servant and evading arrest. See Tex. Penal Code

Ann. §§ 22.02(b)(2)(B), 38.04(a) (Vernon Supp. 2009). The trial court sentenced

Appellant to five years’ confinement for aggravated assault and two years’

confinement for evading arrest. The trial court’s certification of Appellant’s right of

appeal states that this is “a plea bargain case, and the defendant has NO right of

appeal.” Appellant filed a pro se notice of appeal in which he asserts that he has

      1
           See Tex. R. App. P. 47.4.
“received new evidence that would make his plea involuntary.” Appellant filed a pro

se motion for extension of time to respond to this court’s inquiry into its jurisdiction,

and Appellant’s court-appointed counsel advised this court by letter that he knows

of no reason why this appeal should continue.

      Appellant’s assertion of receiving new evidence is not a valid ground for

continuing the appeal. See Tex. R. App. P. 25.2(a)(2); Chavez v. State, 183 S.W .3d

675, 680 (Tex. Crim. App. 2006) (holding that if appellant fails to meet either of the

exceptions in rule 25.2(a)(2), “no inquiry into even possibly meritorious claims may

be made”). Accordingly, we deny Appellant’s motion for extension of time to respond

and dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez, 183 S.W .3d

at 680.

                                                      PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 10, 2010




                                           2